IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


STEVEN J. GUZIEWICZ,                     : No. 92 MM 2016
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
ASSOCIATE JUDGE THOMAS MUNLEY            :
(COURT OF COMMON PLEAS FOR               :
LACKAWANNA COUNTY),                      :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2016, the Application for Leave to File

Original Process and the Application for Leave to Amend are GRANTED. The Petition

for Writ of Mandamus, as amended, and the “Motion to File Documents (Evidence)

Under Seal” are DENIED.